Exhibit 10.3

 

[g186062koi001.jpg]

 

BY HAND DELIVERY

 

August 7, 2014

 

Mr. Paul Brannelly

c/o Karyopharm Therapeutics Inc.

85 Wells Avenue, Suite 210

Newton, MA 02459

 

Dear Paul:

 

The purpose of this letter agreement is to confirm the terms regarding your
separation of employment from Karyopharm Therapeutics Inc. (the “Company”).  The
Company will provide you with the severance benefits described in paragraph 2
below if you sign and return this letter agreement (the “Agreement”) to me on or
before August 28, 2014 and it becomes binding between you and the Company and
you sign and return the additional release of claims attached hereto as
Exhibit B (the “Additional Release”) to me at the end of the Consulting Period
(as defined herein).  By timely signing and returning this Agreement and the
Additional Release and not revoking them, you will be entering into binding
agreements with the Company and will be agreeing to the terms and conditions set
forth therein.  Therefore, you are advised to consult with an attorney before
signing this Agreement and you have been given at least twenty-one (21) days to
do so.  If you sign this Agreement, you may change your mind and revoke your
agreement during the seven (7) day period after you have signed it by notifying
me in writing.  If you do not so revoke, this Agreement will become a binding
agreement between you and the Company upon the expiration of the seven (7) day
period (the “Effective Date”).

 

If you choose not to sign and return this Agreement and Exhibit B in a timely
manner as set forth above, or if you timely revoke your acceptance in writing,
you shall not receive any severance benefits from the Company.  You will,
however, receive payment on your Separation Date for your final wages and any
unused vacation time accrued through the Separation Date.  You may also, if
eligible, elect to continue receiving group health insurance pursuant to the
federal “COBRA” law, 29 U.S.C. § 1161 et seq.  Please consult the COBRA
materials to be provided by the Company under separate cover for details
regarding these benefits.

 

Pursuant to the Company’s Amended and Restated 2010 Stock Incentive Plan and
2013 Stock Incentive Plan, you have up to three months after the Separation Date
to exercise any vested stock rights you may have (as provided for by the plans)
and, except as set forth herein, all unvested stock rights will be irrevocably
cancelled on the Separation Date.  Notwithstanding the foregoing, if (i) you
sign this Agreement and do not revoke it and (ii) you sign the Consulting
Agreement (as defined herein), you will continue to vest in any stock rights you
may have through the Completion Date (as defined herein) and you will have up to
three months after the Completion Date to exercise any vested stock rights and
all unvested stock rights will be irrevocably cancelled on the Completion Date.

 

--------------------------------------------------------------------------------


 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Agreement and do not revoke it in
writing within the seven (7) day period.

 

1.                                      Separation Date — Your effective date of
separation from the Company as an employee is August 7, 2014 (the “Separation
Date”).  As of the Separation Date, all salary payments from the Company will
cease and any benefits you had as of the Separation Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law.

 

2.                                      Description of Severance Benefits — If
you timely sign and return this Agreement and do not revoke your acceptance, the
Company will engage you as a consultant pursuant to the terms of the Consulting
Agreement attached hereto as Exhibit A (the “Consulting Agreement”), which
Consulting Agreement shall be executed on the date you sign this Agreement,
shall become effective on the Effective Date, and shall continue in full force
and effect until the earlier of (i) November 1, 2014 or (ii) the termination of
such Consulting Agreement in accordance with Section 7 thereof ((i) or (ii), as
applicable, being the “Completion Date”).  Provided that (i) you timely sign and
return this Agreement and do not revoke your acceptance, (ii) the Consulting
Agreement becomes effective and (iii) with respect to subparagraphs (b), (c) and
(e) of this paragraph 2, you sign and return the Additional Release on or after
the Completion Date, you will be entitled to the following severance benefits
(the “Severance Benefits”):

 

(a)                                 Consulting Arrangement.  In accordance with
the terms of the Consulting Agreement, you will provide consulting services
under the direction of the Chief Executive Officer beginning on the Effective
Date and continuing through the Completion Date (the “Consulting Period”), and
the Company shall pay you the hourly rate set forth in the Consulting Agreement,
and reimburse reasonable out-of-pocket expenses, in connection with such
services.

 

(b)                                 Severance Pay.  The Company will pay you
severance pay in the form of continuation of your base salary, less all
applicable state and federal taxes, for six months (the “Severance Pay
Period”).  This severance pay will be paid in accordance with the Company’s
normal payroll procedures, and will commence on the first payroll period
following the expiration of the seven day revocation period, provided that you
do not revoke this Agreement.

 

(c)                                  Restricted Stock Vesting.  On July 25,
2013, the Company granted you a non-qualified stock option to purchase 63,636
shares (the “Option Shares”) of the Company’s Common Stock (the “Option”) as set
forth in the Non-Qualified Stock Option Agreement between you and the Company
dated July 25, 2013 (the “Option Agreement”).  You exercised the Option on
July 31, 2013 and purchased all of the Option Shares, subject to the
understanding between you and the Company that the Option Shares would remain
subject to the vesting schedule set forth in the Option Agreement.  Subject to
the terms of this Agreement and upon satisfactory completion of your obligations
under the

 

2

--------------------------------------------------------------------------------


 

Consulting Agreement, the Company agrees not to assert any claim that the
unvested Option Shares remain subject to vesting restrictions as of the
Completion Date.

 

(d)                                 Benefit Continuation.  Should you elect to
continue receiving group medical insurance pursuant to the federal “COBRA” law,
29 U.S.C. § 1161 et seq., during the Severance Pay Period, the Company shall
continue to pay the share of the premium for such coverage that is paid by the
Company for active and similarly-situated employees who receive the same type of
coverage.  The remaining balance of any premium costs, and all applicable
premium costs after the end of the Severance Pay Period, shall be paid by you on
a monthly basis for as long as, and to the extent that, you remain eligible for
COBRA continuation.  You should consult the COBRA materials to be provided by
the Company for details regarding these benefits.

 

(e)                                  Continued Vesting of Options.  On
September 3, 2013, the Company granted you a non-qualified stock option to
purchase 56,060 shares of the Company’s Common Stock (the “September Option”) as
set forth in the Non-Qualified Stock Option Agreement between you and the
Company dated September 3, 2013 (the “September Option Agreement”).  The Company
hereby acknowledges, in accordance with Section 4(b) of the September Option
Agreement that there is no termination of the Business Relationship (as defined
in the September Option Agreement) while you are serving as a consultant
pursuant to the terms of the Consulting Agreement, such that the
September Option shall continue to vest until the Completion Date.

 

(f)                                   Additional Cash Payment.  The Compensation
Committee of the Company’s Board of Directors will, in its sole discretion,
determine whether or not to make an additional cash payment to you (the
“Additional Cash Payment”), in an amount not to exceed $71,250 based upon your
satisfactory completion of the requirements of the Consulting Agreement.  If the
Compensation Committee authorizes the Company to make the Additional Cash
Payment, such payment shall be made on the earlier of (i) March 15, 2015 and
(ii) five (5) business days following the date on which the Company’s executive
officers receive annual bonus payments for the 2014 fiscal year.

 

3.                                      You will not be eligible for, nor shall
you have a right to receive, any payments or benefits from the Company following
the Separation Date other than as described in this paragraph 2 and pursuant to
the Consulting Agreement.

 

4.                                      Representation on Action — You represent
that you have not filed or reported any complaints, claims or actions against
any of the Released Parties with any state, federal or local agency or court.

 

5.                                      Release — In consideration of the
Severance Benefits, which you acknowledge you would not otherwise be entitled to
receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its affiliates, subsidiaries, parent

 

3

--------------------------------------------------------------------------------


 

companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that you ever had or now have against any
or all of the Released Parties, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 et seq. and M.G.L. c. 214, § 1C, the Massachusetts Age
Discrimination Law, M.G.L. c. 149, § 24A et seq., the Massachusetts Small
Necessities Leave Act, M.G.L. c. 149, § 52D, the Massachusetts Equal Pay Law,
M.G.L. c. 149, § 105A et seq., the Massachusetts Maternity Leave Act, M.G.L. c.
149, § 105D, and the Massachusetts Privacy Act, M.G.L. c. 214, § 1B, all as
amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this Agreement prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding and you further waive any rights or
claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such claim, charge or proceeding).

 

6.                                      Post-Separation Obligations — You
acknowledge and reaffirm your obligation to keep confidential and not to
disclose any and all non-public information concerning the Company that you
acquired during the course of your employment with the Company, including, but
not limited to, any non-public information concerning the Company’s business
affairs, business prospects, and financial condition.  You further acknowledge
and reaffirm your obligations under the Non-Disclosure and Inventions Assignment
Agreement you previously executed for the benefit of the Company, which remains
in full force and effect.  Notwithstanding the foregoing, you and the Company
agree that your non-competition obligations to the Company shall be limited such
that through August 7, 2015, you will not, without the prior written consent of
the Company, provide services to, collaborate with, or

 

4

--------------------------------------------------------------------------------


 

become a partner, officer, director, employee, consultant, agent, independent
contractor or stockholder of, any company or business organization engaged in
the research, development or commercialization of therapeutics targeting the
nuclear pore complex machinery in oncology; provided, however, that the record
or beneficial ownership by you of 1% or less of the outstanding publicly traded
capital stock of any such company shall not be deemed to be in violation of this
non-competition agreement, provided that you have no other relationship with
such company.

 

7.                                      Non-Disparagement — You understand and
agree that, in consideration of the Severance Benefits, you shall not make any
false, disparaging or derogatory statements to any person or entity, including,
without limitation, any media outlet, industry group, financial institution or
current or former employee, consultant, client or customer of the Company,
regarding the Company or any of its directors, officers, employees, agents or
representatives or about the Company’s business affairs or financial condition;
provided, however, that nothing herein shall be construed as preventing you from
making truthful disclosures to any governmental entity or in any litigation or
arbitration.

 

8.                                      Cooperation — To the extent permitted by
law, you agree to cooperate fully with the Company in the defense or prosecution
of any claims or actions which already have been brought, are currently pending,
or which may be brought in the future against or on behalf of the Company,
whether before a state or federal court, any state or federal government agency,
or a mediator or arbitrator.  Your full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare its claims or defenses, to prepare for trial or
discovery or an administrative hearing or a mediation or arbitration and to act
as a witness when requested by the Company at reasonable times designated by the
Company.  You agree that you will notify the Company promptly in the event that
you are served with a subpoena or in the event that you are asked to provide a
third party with information concerning any actual or potential complaint or
claim against the Company.

 

9.                                      Return of Company Property — You
represent and confirm that you have returned to the Company all Company-owned
property in your possession, custody or control, including, without limitation,
all keys, files, documents and records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, pagers, etc.), Company
identification and Company vehicles, and that you have left intact all
electronic Company documents, including, without limitation, those that you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including, without limitation, credit cards, telephone charge cards, cellular
phone and/or pager accounts, and computer accounts.

 

10.                               Business Expenses and Final Compensation — You
acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company, including, without limitation, payment for all wages,
bonuses, equity, commissions and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

 

5

--------------------------------------------------------------------------------


 

11.                               Amendment and Waiver — This Agreement and the
Additional Release shall be binding upon the parties and may not be modified in
any manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the parties hereto.  This Agreement
and the Additional Release are binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.  No delay or omission by the Company in exercising any right
under this Agreement and the Additional Release shall operate as a waiver of
that or any other right.  A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

 

12.                               Validity — Should any provision of this
Agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.

 

13.                               Confidentiality — To the extent permitted by
law, you understand and agree that as a condition of the Severance Benefits
herein described, the terms and contents of this Agreement, and the contents of
the negotiations and discussions resulting in this Agreement or the Additional
Release, shall be maintained as confidential by you and your agents and
representatives and shall not be disclosed except to the extent required by
federal or state law or as otherwise agreed to in writing by the Company.

 

14.                               Tax Provision — In connection with the
Severance Benefits to be provided to you pursuant to this Agreement and the
Additional Release, the Company shall withhold and remit to the tax authorities
the amounts required under applicable law, and you shall be responsible for all
applicable taxes with respect to such Severance Benefits under applicable law. 
You acknowledge that you are not relying upon advice or representation of the
Company with respect to the tax treatment of any of the Severance Benefits.

 

15.                               Nature of Agreement — You understand and agree
that this Agreement is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

 

16.                               Acknowledgments — You acknowledge that you
have been given at least twenty-one (21) days to consider this Agreement, and
that the Company advised you to consult with an attorney of your own choosing
prior to signing this Agreement and the Additional Release.  You understand that
you may revoke this Agreement and the Additional Release for a period of seven
(7) days after you sign it by notifying me in writing, and the Agreement and the
Additional Release shall not be effective or enforceable until the expiration of
this seven (7) day revocation period.  You understand and agree that by entering
into this Agreement and the Additional Release, you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefits Protection Act, and that you have
received consideration beyond that to which you were previously entitled.

 

17.                               Voluntary Assent — You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this Agreement and the Additional
Release, and that you fully understand the meaning and intent of

 

6

--------------------------------------------------------------------------------


 

this Agreement and the Additional Release.  You state and represent that you
have had an opportunity to fully discuss and review the terms of this Agreement
and the Additional Release with an attorney.  You further state and represent
that you have carefully read this Agreement and the Additional Release,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

 

18.                               Applicable Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
You hereby irrevocably submit to and acknowledge and recognize the jurisdiction
of the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in the Commonwealth of Massachusetts (which courts, for purposes
of this Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter hereof.

 

19.                               Entire Agreement — This Agreement and the
Additional Release contain and constitute the entire understanding and agreement
between the parties hereto with respect to your Severance Benefits, the
Consulting Agreement and the consulting relationship and the settlement of
claims against the Company and cancels all previous oral and written
negotiations, agreements, and commitments in connection therewith.  Nothing in
this paragraph, however, shall modify, cancel or supersede your obligations set
forth in paragraph 5 above.

 

7

--------------------------------------------------------------------------------


 

If you have any questions about the matters covered in this Agreement and the
Additional Release, please call Chris Primiano, General Counsel of the Company
at (617) 658-0600.

 

 

Very truly yours,

 

 

 

 

 

By:

/s/ Michael G. Kauffman

 

 

Michael G. Kauffman

 

 

Chief Executive Officer

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this Agreement and I have chosen to
timely execute it.  I intend that this Agreement will become a binding
agreement.

 

 

/s/ Paul Brannelly

 

August 7, 2014

Paul Brannelly

 

Date

 

To be returned in a timely manner as set forth on the first page of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL RELEASE OF CLAIMS

 

Defined terms used herein but not otherwise defined herein shall have the
meaning given to them in the letter agreement to which this Exhibit B is
attached.

 

1.                                      Release - In consideration of the
benefits set forth in the Agreement to which this Additional Release of Claims
(the “Additional Release”) is attached, which you acknowledge you would not
otherwise be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that you ever
had or now have against any or all of the Released Parties, including, but not
limited to, any and all claims arising out of or relating to your relationship
during the Consulting Period as defined in the Agreement and cessation of that
relationship including but not limited to all common law claims including, but
not limited to, actions in defamation, intentional infliction of emotional
distress, misrepresentation, fraud, wrongful discharge, and breach of contract; 
the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime) including but not
limited to all claims under any applicable federal, state or local statute or
ordinance.

 

2.                                      Business Expenses and Compensation - You
acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your consulting and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
consulting by the Company and that no other compensation is owed to you except
as provided in the letter agreement.

 

3.                                      Return of Company Property - You confirm
that you have returned to the Company all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, smartphones, tablets,
flash drives and storage devices, etc.), Company identification, Company
vehicles and any other Company-owned property in your possession or control and
have left intact all electronic Company documents, including but not limited to
those that you developed or helped to develop during your service as a
consultant.  You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or computer accounts.

 

4.                                      Acknowledgments — You acknowledge that
you have been given 21 days to consider this Additional Release, and that the
Company advised you to consult with an attorney of your own choosing prior to
signing this Additional Release.

 

5.                                      Voluntary Assent - You affirm that no
other promises or agreements of any kind have been made to or with you by any
person or entity whatsoever to cause you to sign this Additional

 

2

--------------------------------------------------------------------------------


 

Release, and that you fully understand the meaning and intent of this Additional
Release.  You state and represent that you have had an opportunity to fully
discuss and review the terms of this Additional Release with an attorney.  You
further state and represent that you have carefully read this Additional
Release, understand the contents herein, freely and voluntarily assent to all of
the terms and conditions hereof, and sign your name of your own free act.

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, including the Additional Cash Payment, to which I
acknowledge I would not be entitled if I did not sign this Additional Release.

 

 

 

 

 

Paul Brannelly

Date

 

 

 

 

To be signed on or after the Completion Date.

 

 

3

--------------------------------------------------------------------------------